t c memo united_states tax_court scott david duby petitioner v commissioner of internal revenue respondent docket no filed date scott david duby pro_se robert b taylor for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax liability the issue for decision is whether petitioner is entitled to dependency_exemption deductions for his three children on his income_tax return tax_return unless otherwise indicated all section references are to the internal - - revenue code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure background scott david duby petitioner and monica aguirre duby aguirre were divorced on date pursuant to the decree of dissolution of marriage divorce decree issued by the superior court of the state of arizona in and for the county of maricopa divorce court the divorce decree provides that aguirre receive sole legal and physical custody of the three children victoria amber duby born date victoria christopher scott duby born date christopher and monica andrea duby born date monica collectively the children in support of the custody award the divorce decree recites that during prior separation petitioner did little to seek out and exercise visitation on his own and that the children complained that petitioner did not return their telephone calls the divorce court concluded that awarding custody to aguirre was in the children’s best interest the divorce decree provides for aguirre to claim victoria as a dependent under the divorce decree petitioner may become entitled to claim christopher and monica as dependents provided he 1s current in his child_support obligation for that year and child_support arrearage payments on december of the applicable_year the divorce decree states that if petitioner satisfies his current child_support and child_support arrearage obligations aguirre shall execute the necessary i r s forms to transfer the exemption to petitioner subseguently on date there was an evidentiary hearing concerning custody at which petitioner was present and represented by counsel but aguirre was neither present nor represented by counsel after this hearing the divorce court issued an order in open court on date nunc_pro_tunc to date temporary child custody order granting temporary custody of the children to petitioner the temporary child custody order states that apparently the mother aguirre has taken the children and he petitioner is not able to exercise his visitation at the present time and that aguirre was in violation of a prior visitation order on his federal_income_tax return petitioner claimed dependency_exemption deductions for the three children he did not attach to that tax_return a copy of form_8332 release of claim to exemption for child of divorced or separated parents or any statement conforming to the substance of form_8332 ' petitioner contends that aguirre is involved with a cult and has abducted the children to mexico these allegations are not disputed by respondent however this court is a court of limited jurisdiction sec_7442 we may only exercise jurisdiction to the extent expressly permitted by congress 88_tc_1175 a remedy for the alleged abduction of petitioner’s children is beyond this court’s jurisdiction and accordingly we have not considered this matter further - respondent issued a notice_of_deficiency dated date disallowing the dependency_exemption deductions claimed for the children petitioner filed a petition with this court on date while residing in morristown arizona and an amended petition on date while residing in phoenix arizona and respondent filed his answer to amended petition on date discussion generally sec_151 allows a taxpayer to deduct an exemption_amount for each child of the taxpayer who is a dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the calendar_year for which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others the sons and daughters of the taxpayer sec_152 special rules establish which parent may claim a minor child as a dependent where the parents are divorced or separated see sec_152 generally if a child’s parents are divorced the child is in the custody of one or both for the year and the parents provide over half of the child’s support the custodial_parent the parent with custody for the greatest portion of the year is treated as having provided over half of the child’s support for the year and that parent may deduct the exemption_amount with respect to such child for the year sec_152 - - there is no dispute that this rule is applicable in this case in applying sec_152 custody will be determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree sec_1_152-4 income_tax regs emphasis added the noncustodial_parent may claim the child as a dependent if any one of the following statutory exceptions is satisfied pursuant to sec_152 the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year pursuant to sec_152 there is a multiple_support_agreement between the parties as provided in sec_152 or pursuant to sec_152 there is a qualified_pre-1985_instrument providing that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child sec_152 the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir sec_1_152-4t a q a-3 temporary income_tax - - regs fed reg date the divorce decree in effect since granted aguirre sole custody of the children until the divorce court granted petitioner temporary custody in a subsequent custody decree actually issued on date and purportedly effective as of date although petitioner did not have physical custody of the children the child custody order provided petitioner with temporary custody for the balance of the year date to date petitioner himself admitted tit don’t meet the six months criteria since aguirre had custody for the greater portion of the year aguirre is the custodial_parent for accordingly aguirre is entitled to claim the dependency_exemption deductions for the children unless one of the three exceptions in sec_152 applies see miller v commissioner supra pincite see also cafarelli v temporary regulations are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 the parties filed a stipulation of facts stating that the change_of custody took place on date however although the hearing was conducted on date the divorce court issued the child custody order transferring custody to petitioner on date nune pro tunc to date while stipulations are not to be set_aside lightly the court is not bound by stipulations of fact that appear contrary to the facts disclosed by the record see rule e 115_tc_135 n citing 994_f2d_1542 11th cir affg t c memo at the earliest the change_of custody occurred on date commissioner tcmemo_1994_265 holding that because the divorce decree granted custody to the dependent children’s mother the mother was the custodial_parent entitled to the dependency_exemption deductions unless the noncustodial_parent father met one of the three statutory exceptions because petitioner did not attach to his tax_return for the necessary declaration to release the dependency_exemption deductions to him as the noncustodial_parent and because there was neither a multiple_support_agreement nor a pre-1985 instrument for the year in issue none of the statutory exemptions in sec_152 applies therefore petitioner is not entitled to the dependency_exemption deductions for the children for to reflect the foregoing decision will be entered for respondent
